Case 5:21-cv-00004-JPB-JPM Document1 Filed 01/07/21 Page: of 9 PagelD #: 1

= FILED
AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241 JAN 0 7 2021

UNITED STATES DISTRICT COURT 2. District court-wvnp

CLARKSBURG, WV 26301

 

 

 

 

for the
AewiA TYRONE HUNTER }
etitioner )
v. Case No. 5 -o/ CVY
) "Bo. Clerk of Court)
ss eo ) f ‘le
. ) i
Richarb HUDGINS - il Lne
(name of warden or authorized person having custody of petitioner) ‘B / 0 | OC I<

PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241

Personal Information

1. (a) Your full name: KE WLA THRO NE HUNTER.
(b) Other names you have used: AEWA Tyoné HUNTER, WAX" KEMAKO FMbeY

2. Place of confinement:

(a) Name of institution: {JNITED STATES PENT TE N TIAR y- H AZE L TO N
(b) Address: 7.0). POX 2000 Bruceton MILLS, WV 46525

 

 

 

(c) Your identification number: (557 5'7T-Cb |
3. Are you currently being held on orders by:

(federal authorities C1 State authorities 1 Other - explain:
A. Are you currently:

OA pretrial detainee (waiting for trial on criminal charges)
@Serving a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime
If you are currently serving a sentence, provide:

(a) Name and location of court that sentenced you: ith D i st rict OQ f O H { / O,
Southern Districk Columbus OHIO
(b) Docket number of criminal case: 2:08~Cr-00084-l, 2703 -¢r- 00907
(c) Date of sentencing: [0-30-02 ; l0O- ll -20 "
OBeing held on an immigration charge

Other (explain): A eVfo C Ati 0 N

 

 

 

 

 

Decision or Action You Are Challenging

5, What are you challenging in this petition:
Atiow your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,
revocation or calculation of good time credits)

Page 2 of 9
Case 5:21-cv-00004-JPB-JPM Document1 Filed 01/07/21 Page 2 o0f9 PagelD #: 2

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

[Pretrial detention:

OImmigration detention

C1 Detainer

The validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
maximum or improperly calculated under the sentencing guidelines)

ODisciplinary proceedings

Other (explain):

 

 

 

6. Provide more information about the decision or action you are challenging:

(a) Name and location of the agency or court: 6tN J ( etrick £ devo lL Court of SOU Hr Af

OHlo , columbus Ohio
(b) Docket number, case number, or opinion number: 2.02-Cr- 0003971, 02:03 7CL-06007
(c) Decision or action you are challenging (for disciplinary proceedings, specify the penalties imposed):

revocorhioné Sentercing ov over Statutory Mosimu, serving a senfpesle. aud
iv

 

Convichan5 ofa Prior fomichan ( possession ) 194 $that did hot quality {0 enhance. Senfeuce.
‘(d) Date of thé decision oraction: [()-50- 0A, |0- ier 20

Your Earlier Challenges of the Decision or Action

7, First appeal

Did you appeal the decision, file a grievance, or seek an administrative remedy?
es ONo

(a) If “Yes,” provide:

(1) Name of the authority, agency, or court: [th ) stick Feder a | Co U rt

(2) Date of filing: |D- 30-04
(3) Docket number, case number, or opinion number: 2:09-cr- 60034. 2'03-Cr-bp00'7
(4) Result: Deyye, ,
(5) Date of result: \\- \%- 4
(6) Issues raised: jppelectin ncel,' 4; ' \ G
falure to hove, Olay Sccloxies| evaluation.
( Direct A@PEAL ) az

 

 

  

 

 

 

 

(b) If you answered “No,” explain why you did not appeal:

 

 

 

8. Second appeal
After the first appeal, did you file a second appeal to a higher authority, agency, or court?
Yes CNo

Page 3 of 9
Case 5:21-cv-00004-JPB-JPM Document1 Filed 01/07/21 Page 3o0f9 PageID # 3

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

10.

(a) If “Yes,” provide:
(1) Name of the authority, agency, or court: ( Digdnic} Cott RT OF APPEA LS
COURT .

(2) Date of filing:

(3) Docket number, case number, or opinion number: “06736 . . 2:03-Cvr-006007
(4) Result: Dene 7
(5) Date of result: Al- S- 09.
(6) Issues raised: (2955) ) inne flectiness of Counsel, Prior EAhancement Br
State, “Simple Possession’ Charge wag aot Considered ofelony under the
Combvoied ‘sentencing ack becatiso it wus Considered a Nisdeneanor Under
Federa | rules. an} not qualiying aS @§ 851 enhance mente (COA )

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not file a second appeal: ©

 

 

 

Third appeal
After the second appeal, did you file a third appeal to a higher authority, agency, or court?
Yes fANo
(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:

(3) Docket number, case number, or opinion number:
(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not file a third appeal: cil ea wc | ai of?) rine reefs] Ve,
assitance of counsel Under pews Claim that wasn} available at the time

of appeals and Qinaited cecision from the Court 20/3 pth Dist 7 revs,}
Motidn under 28 U.S.C. § 2255 Claim

In this petition, are you challenging the validity of your conviction or sentence as imposed?

Aves , ONo

If “Yes,” answer the following:

(a) rh i you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
"TY

 

es WNo
P

Page 4 of 9
Case 5:21-cv-00004-JPB-JPM Document 1 Filed 01/07/21 Page 4o0f9 PagelD #: 4

AO 242 (Rev. 09/ 17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

11.

(b)

(c)

If “Yes,” provide:

(1) Name of court: Oth District APPEALS (HURT

(2) Casenumber: 02: 02-CR- 0003 Y~1 , 0 2'03~-CR~O000"7

(3) Date of filing: Q5-23-O4

(4) Result: fxnied Gains

(5) Date of result: -1$7- Olp

(6) Issues raised: Ole by Counsel to have ph yscolvatca | testa
accepting Gc. lea in'relligenHy  ineffectihess of Appear!

 

erctorvel “for dhondonina ‘Cant made by previous attorney

 

Ond ulega Senten@.

 

 

Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
seeking permission to file a second or successive Section 2255 motion to challenge this conviction or
sentence?

TA Yes ONo
If “Yes,” provide:

(1) Name of court: u Cie of Appeal 5 (Con)

(2) Case number: 21 03-cr-fp0O07. 0136

(3) Date of filing:

(4) Result: Denied , Stated used imunarabin CASE Wie a pplicel

(5) Date of result: Van 0% 2004 g

(6) Issues raised: Lopez veGmn2ak72 . misdencano’ itn federal Court
but Felony | LN dade, but doesnt tieager $51 €nhaenc~iment
because id's pot ong donecl a ro (by under Comtrol
Substance, Act Amended Caun that Iwas dene due 4o time
acre g.pureniered asCcon) feaest .

 

 

 

 

 

 

 

Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your

conviction or sentence: At tune, of convichen seldl od | au cht court a Supreme

were stay lshed she Co; ‘ubse Gi rise Lic pea)
and fet 326s mohon the substavive lays hang d. suey thar the Con dued¢-
Of which jhe prisoner was Convicted is deemed Not tp be criminal;
And tne prisoner Comnot Satis Py The gate. Keeping provisions Of F Z2455
recuse He view cule is Bot bne of constkttiowal Law

    

  
 

 

 

Appeals of immigration proceedings

Does this case concern immigration proceedings?

Yes

(a)
(b)
(c)

No
If “Yes,” provide:
Date you were taken into immigration custody:

 

Date of the removal or reinstatement order:
Did you file an appeal with the Board of Immigration Appeals?
11 Yes N

 

0

Page 5 of -9
Case 5:21-cv-00004-JPB-JPM Document 1 Filed 01/07/21 Page 5o0f9 PagelD #: 5

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

If “Yes,” provide:
(1) Date of filing:
(2) Case number:

(3) Result: Den red— Vir

(4) Date of result: ds \y

© Issues raised: fare prose to hove phniscleye- teste 10_ Mer[iat ott

 

 

 

 

 

 

 

 

 

(d) Did you appeal the decision to the United States Court of Appeals?
Yes No
If “Yes,” provide:
(1) Name of court:
(2) Date of filing:
(3) Case number:
(4) Result:
(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

12. Other appeals
Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues
raised in this petition?
Yes ONo
If “Yes,” provide:
(a) Kind of petition, motion, or application: 35% aw eZ)
(b) Name of the authority, agency, or court: loth District tedera | Cocrt, Soudhra Ds net

 

 

 

 

of OHLO
(c) Date of filing: O% -2.F “ZOOS
(d) Docket number, case number, or opinion number: 2:02-Cr- 000354"! ) 2,03 - CR-0000 7

 

(e) Result: Denied

(f) Date of result: Jonuary 04.2009 _
(g) Issues raised: Thet Pprier 1998 CoNVi Hen of PESSe SION of cocewe State
ConlVict on ded} _constitufe as felony fo Le1g9er eMhance ment of 85| mandador
Minin sentence under The Controlled’ ‘Sentencing Act. Reducion oi sontence
due to Neus booker” Supreme Court Case «

 

 

Page 6 of 9
Case 5:21-cv-00004-JPB-JPM Document1 Filed 01/07/21 Page 6of9 PagelD #: 6

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

Grounds for Your Challenge in This Petition

13. State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
facts supporting each ground. Any legal arguments must be submitted in a separate memorandum.

GROUND ONE: Thy 1993 Michio an Conviction didnt exceed one Rays He Mor tim punishmen +
that could recieve wasyb-/0 wionthe® AnAthat petitioner tan satisfy the savings Clauses
of Sechoni2Z55(e\s Conviction did Not auality te enhance SentéCro/seefa) Sipp Pael)
C ineffective commgel )

(a) Supporting facts (Be brief. ‘Do not cite cases or law. 3:

Counsel was inefrective for, prter ok (er failing to argue taat convichon did Not gpa Y

to enhance his sentence - And allous ea an error to orraceec| uncorrected, Ant

beng, held cursuant to the erroneous application ov ierpredahon of relevant

lade And the Goverment was precluded Prom establishing thoted conviihon

one for & ailing oftenge” undershe Controlled substance Act.

(b) Did you pres sent Ground One in all appeals that were available to you?

ves NINo D( USL. $YI(b) A(B)

GROUND TWo: Achual innocent of § $5 | enhancement, due_to material)
untrue SSUm Pfioals @ucening his crimiivel Lecovd. which Caused ¢-fanclemerta |
defect , by tncredse. 1 Con gressially mandite da Sentencing Sook. Based 0 illegal
enhancement. 1998 Mich. Possession’ of Cocaine, conviction.
(a) Supporting facts (Be brief. Do not cite cases or law.):
Hurter hod a ‘substantial and legitimate expectation that he Would] be deprived
OF his. liber ty only tothe extent determined by the [sentencing body F4 inthe:
exercise, of “ts Statutory discretion. “errone 04s Iy - “im posed sentinane- Lor fs
problematic. Which dgprived him of his due protess cights, and odve error.
‘And is Not Considered @ fe lony drug offense Br aavvichon | py detention,

(b) Did you present Ground Two in all appeals thAt were available to you?
Yes NG

 

 

GROUND THREE: Revo Coton, 15 Conflected 10 arraina| Case and lie tb this New!
retypclwe Change, The sentence Mow Pues ents avr Verray Su Hictenthy qlave fo fe
deemed fun dap ental detect Cause ‘by the increased mandatory | Min mun) of a
illegal Sentence, and Incressement oF Supervised Celease over MAXUM Punishments
(a) Supporting facts (Be brief. Do not cite cases or law.):

when Appellant Never Should have been Ub, jected to an micreese. cal fish
fl ale rror is grave. With out 98" Gaviehdy App dants Shedutory mnimium
‘wold have bee Ave years ~4alt ot sentence whch he ilk Sudefecte/ gna
Subject 70, Wo us Deisly GUL del ies, "NO Mindatiry Mint mum fis. Senter te
wiAs pre~ hooker, “An unable to recieve enhanced réucation time. (months)

(b) Did yc you present Ground Three in all appeals that were available to you?
Yes NNo

Page 7 of 9
Case 5:21-cv-00004-JPB-JPM Document1 Filed 01/07/21 Page 7 of 9 PagelD #: 7

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

GROUND FOUR: $4055. iS inadequate and ine Prective 40 tect the leaality Of detenben
é oa CO ic. of when his Se (ew r2~ ce Su cts : JS, CG,
 AaSE@). The sauings Cliulse, provides ht ah dividual Moy see relief from an ‘egal
detention by why of atridbilal 28 US.C. 224] hab 245 Co rpus pedrfion .
(a) Supporting facts ‘(Be brief. Dot not cite cases or law.):
( I At the. fume, of conuichon settled laud of this circuit or Circle oF Con vichion or
he. Suprewe Court established the. gal tt ofthe Conviction: (9) Subsequentto the,
brisone GB divect ape and first £2255, Mo Hor) ‘the sulastant ve law C hanged Such thet
Ane Con duct of whic the. prisoner was convicted 1 IS ckemed Not the vimiwel; and
& prisoner j 12, :
ew rule is not one of oon SH tutional Gta)

(b) Did you present Ground Four in all appeals that were available to you?
Yes BLNo

 

 

 

 

 

 

 

     
 
 

14. If there are any grounds that you did not present in all appeals that were available to you, explain why you did
not: Ine PPectness of Counsel, that was not deemed inefleahve
uni} later to be' erroneous appli cation orinterpedation ef rejevent
lows. by the Supreme Court GFter ail appeals had beentiled gna SubSequend-

qe fillings iidtgr als ad Acne ee fo Harn don ple, insisting, no ofher
equences W nd cw Of Cons.
anal gett Hing 5 a Pe xvd? yee gol? aclu MoeqUeNnces OF Pesecring Pleo

15. State exactly what you want the court to do: vacwHe OY) d It om ania Se? tence,5 GN) A

undermined convictons Glloulilg Appellact to £asy through Me Savings CAUSE
portal Qhd Age She £224) pett4ti addressed ON He Merits.
’ (Nt bintted Li rrect OL Ser qsithe: BLS Sea Levees!”

 

 

Page 8 of 9
Case 5:21-cv-00004-JPB-JPM Document1 Filed 01/07/21 Page 8 of 9 PagelD #: 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

Declaration Under Penalty Of Perjury

If you are incarcerated, on what date did you place this petition in the prison mail system:

 

I declare under penalty of perjury that I am the petitioner, I have read this petition or had it read to me, and the
information in this petition is true and correct. I understand that a false statement of a material fact may serve as the basis
for prosecution for perjury.

jb GY?

Date: Le- //V/3 za A tf

Signature of Attorney or other authorized person, if any

 

 

Signature of Petitioner

 

Page 9 of 9
Race

Case 5:21-cv-00004-JPB-JPM Document1 Filed 01/07/21 Page 9of9 PagelD #: 9

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241

Instructions

Who Should Use This Form. You should use this form if
you are a federal prisoner and you wish to challenge the way your sentence is being carried out (for
example, you claim that the Bureau of Prisons miscalculated your sentence or failed to properly award
good time credits);

. you are in federal or state custody because of something other than a judgment of conviction (for
example, you are in pretrial detention or are awaiting extradition); or
. you are alleging that you are illegally detained in immigration custody.

Who Should Not Use This Form. You should not use this form if
you are challenging the validity of a federal judgment of conviction and sentence (these challenges are
generally raised in a motion under 28 U.S.C. $ 2255);

. you are challenging the validity of a state judgment of conviction and sentence (these challenges are
generally raised in a petition under 28 U.S.C. § 2254); or
. you are challenging a final order of removal in an immigration case (these challenges are generally

raised in a petition for review directly with a United States Court of Appeals).

Preparing the Petition. The petition must be typed or neatly written, and you must sign and date it under
penalty of perjury. A false statement may lead to prosecution.

Answer all the questions. You do not need to cite law. You may submit additional pages if necessary. If you
do not fill out the form properly, you will be asked to submit additional or correct information. If you want to
submit any legal arguments, you must submit them in a separate memorandum. Be aware that any such
memorandum may be subject to page limits set forth in the local rules of the court where you file this petition. If
you attach additional pages, number the pages and identify which section of the petition is being continued. All
filings must be submitted on paper sized 8’ by 11 inches. Do not use the back of any page.

Supporting Documents. In addition to your petition, you must send to the court a copy of the decisions you are
challenging and a copy of any briefs or administrative remedy forms filed in your case.

Required Filing Fee. You must include the $5 filing fee required by 28 U.S.C. § 1914(a). If you are unable to
pay the filing fee, you must ask the court for permission to proceed in forma pauperis — that is, as a person who
cannot pay the filing fee — by submitting the documents that the court requires.

Submitting Documents to the Court. Mail your petition and copies to the clerk of the United States
District Court for the district and division in which you are confined. For a list of districts and divisions, see 28
U.S.C. §§ 81-131. All copies must be identical to the original. Copies may be legibly handwritten.

If you want a file-stamped copy of the petition, you must enclose an additional copy of the petition and ask the
court to file-stamp it and return it to you.

Change of Address. You must immediately notify the court in writing of any change of address. If you do not,
the court may dismiss your case.

Page 1 of 9
